DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (U.S. Patent Application Publication No. 20170267238, and hereinafter, “Mimura”), in view of Bailey et al. (U.S. Patent Application Publication No 20190137285, and hereinafter, “Bailey”), further in view of Ueda et al. (U.S. Patent Application Publication No. 20130226406, and hereinafter, “Ueda”).

Regarding claim 1, Mimura teaches a vehicle control device comprising: 
a recognition unit that recognizes a surrounding situation of a vehicle 
See Mimura paragraphs [0088], [0089], and [0090] where Mimura discloses a recognition section that can recognize road demarcation line patterns and an environment recognition section that detects states of surrounding vehicles.
a driving control unit that executes, on the basis of the surrounding situation recognized by the recognition unit, a first driving mode in which steering, acceleration, and deceleration of the vehicle are controlled without dependence on an operation of an occupant or a second driving mode in which a degree of dependence on the operation of the occupant is higher than the first driving mode 
See Mimura paragraphs [0081] to [0084] in which Mimura discloses three tiers of decreasing levels of automated driving.
See Mimura paragraph [0103] where Mimura discloses a switch controller that switches driving between automated and manual modes given a signal input.
Mimura does not expressly teach:
wherein the driving control unit sets the second traveling line so that a position of the occupant of the vehicle passes through the center in a road width direction of traveling lane. 
 switching control unit that switches between the first driving mode and the second driving mode when a predetermined condition is satisfied, wherein the driving control unit switches a traveling line of the vehicle from a first traveling line on which the vehicle travels in the first driving mode to a second traveling line on which the vehicle travels in the second driving mode and then switches a driving mode of the vehicle from the first driving mode to the second driving mode
Bailey teaches: 
switching control unit that switches between the first driving mode and the second driving mode when a predetermined condition is satisfied, wherein the driving control unit switches a traveling line of the vehicle from a first traveling line on which the vehicle travels in the first driving mode to a second traveling line on which the vehicle travels in the second driving mode and then switches a driving mode of the vehicle from the first driving mode to the second driving mode
See Bailey [0005], where Bailey discloses a hybrid lane, separate from an AV lane, where vehicles operating in semi-autonomous or manual modes can travel.
See Bailey [0020], where Bailey discloses that an AV operating under the fully-autonomous mode has a designated AV lane on the route.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving modes disclosed in Mimura incorporate a first traveling line for a first driving mode and a second traveling line for a second driving mode, as taught in Bailey, to “enable more efficient processing for operating the AV and provides more roadway options for routing the AV” (see Bailey [0054]).
	 
The combination of Mimura and Bailey do not expressly teach:
wherein the driving control unit sets the second traveling line so that a position of the occupant of the vehicle passes through the center in a road width direction of traveling lane.

Ueda teaches:
wherein the driving control unit sets the second traveling line so that a position of the occupant of the vehicle passes through the center in a road width direction of traveling lane.
See Ueda [0054], where Ueda discloses that the position of the driver is positioned as close to the middle of the target lane along the lane width direction as possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mimura and Bailey to incorporate positioning the occupant to pass through the center in a road width direction of a traveling line, as taught in Ueda, “to ensure a minimum required space or distance between the own vehicle and the front passenger seat side lane line (or lane demarcation)” (see Ueda [0054]).

Regarding claim 2, Mimura teaches the vehicle control device according to claim 1, wherein:
the driving control unit sets traveling lanes
See Mimura [0092], where Mimura discloses a lane-keep event on a designated travel lane
Mimura does not expressly teach:
A first traveling line and the second traveling line to the same lane.
However, Ueda does teach:
A first traveling line and the second traveling line to the same lane.
See Ueda [0019], where Ueda discloses a vehicle-path estimation unit that provides two possible paths based on an occupant dependent offset adjustment for traveling within a target lane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lane keeping system disclosed in Mimura to incorporate a first and second traveling line within the same lane, as taught in Ueda, to “prevent unnecessary steering control from being performed” (see Ueda [0019]).

Regarding claim 3, Mimura teaches the vehicle control device according to claim 1, wherein:
the driving control unit sets the first traveling line and the second traveling line to different lanes in a case that the number of traveling lanes of the vehicle recognized by the recognition unit is equal to or greater than two
See Mimura [0077], where Mimura discloses a target lane determination section that can determine the target lane and determine which lane number from the left to travel on, indicating that it can detect when the road has multiple lanes. Mimura also discloses that the target lane determination section can divide the route into plural route blocks, indicating that there can be multiple traveling lines across multiple lanes.

Regarding claim 4, Mimura teaches the vehicle control device according to claim 1, wherein:
in a case that an obstacle in a progression direction of the vehicle is recognized by the recognition unit.
See Mimura [0082], where Mimura discloses a Traffic Jam Pilot that can switch traveling modes in the case of traffic congestion.
See Mimura [0095], where Mimura discloses a travel condition determination section that determines whether or not an obstacle is recognized in front of the vehicle

	Regarding claim 5, Mimura teaches the vehicle control device according to claim 1, wherein:
The vehicle control device according to claim 1, wherein the switching control unit executes control for switching the driving mode of the vehicle from the first driving mode to the second driving mode in a case that a disturbance element of a road on which the vehicle travels, which is recognized by the recognition unit, is equal to or larger than a predetermined amount
See Mimura [0093], where Mimura discloses that the environmental recognition section that can detect when a surrounding vehicle is travelling at a speed that exceeds a 

	Regarding claim 6, Mimura teaches a vehicle control method comprising:
recognizing, by a vehicle control device, a surrounding situation of a vehicle;
See Mimura [0088], [0089], and [0090] where Mimura discloses a recognition section that can recognize road demarcation line patterns and an environment recognition section that detects states of surrounding vehicles.
executing, by the vehicle control device, a first driving mode in which steering, acceleration, and deceleration of the vehicle are controlled without dependence on an operation of an occupant or a second driving mode in which a degree of dependence on the operation of the occupant is higher than the first driving mode on the basis of the recognized surrounding situation;
See Mimura paragraphs [0081] to [0084] in which Mimura discloses three tiers of decreasing levels of automated driving toggled on the basis of traffic congestion.
switching, by the vehicle control device, between the first driving mode and the second driving mode when a predetermined condition is satisfied
See Mimura paragraph [0103] where Mimura discloses a switch controller that switches driving between automated and manual modes given a signal input.
Mimura does not expressly teach:
switching switch a traveling line of the vehicle from a first traveling line on which the vehicle travels in the first driving mode to a second traveling line on which the vehicle travels in the second driving mode and then switch a driving mode of the vehicle from the first driving mode to the second driving mode
Bailey teaches: 
switching switch a traveling line of the vehicle from a first traveling line on which the vehicle travels in the first driving mode to a second traveling line on which the vehicle travels in the second driving mode and then switch a driving mode of the vehicle from the first driving mode to the second driving mode
See Bailey [0005], where Bailey discloses a hybrid lane, separate from an AV lane, where vehicles operating in semi-autonomous or manual modes can travel.
See Bailey [0020], where Bailey discloses that an AV operating under the fully-autonomous mode has a designated AV lane on the route.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mimura and Ueda to incorporate a first traveling line for a first driving mode and a second traveling line for a second driving mode, as taught in Bailey, to “enable more efficient processing for operating the AV and provides more roadway options for routing the AV” (see Bailey [0054]).
Mimura does not expressly teach:
wherein the driving control unit sets the second traveling line so that a position of the occupant of the vehicle passes through the center in a road width direction of traveling lane.
Ueda teaches:
wherein the driving control unit sets the second traveling line so that a position of the occupant of the vehicle passes through the center in a road width direction of traveling lane.
See Ueda [0054], where Ueda discloses that the position of the driver is positioned as close to the middle of the target lane along the lane width direction as possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mimura and Bailey to incorporate positioning the occupant to pass through the center in a road width direction of a traveling line, as taught in Ueda, “to ensure a minimum required space or distance between the own vehicle and the front passenger seat side lane line (or lane demarcation)” (see Ueda [0054]).

Regarding claim 7, Mimura teaches a computer-readable non-transient storage medium storing a program, the program causing a vehicle control device to:
a recognition unit that recognizes a surrounding situation of a vehicle 
See Mimura [0088], [0089], and [0090] where Mimura discloses a recognition section that can recognize road demarcation line patterns and an environment recognition section that detects states of surrounding vehicles.
execute a first driving mode in which steering, acceleration, and deceleration of the vehicle are controlled without dependence on an operation of an occupant or a second driving mode in which a degree of dependence on the operation of the occupant is higher than the first driving mode on the basis of the recognized surrounding situation;
See Mimura [0081] to [0084] in which Mimura discloses three tiers of decreasing levels of automated driving.
Mimura does not expressly teach:
switch a traveling line of the vehicle from a first traveling line on which the vehicle travels in the first driving mode to a second traveling line on which the vehicle travels in the second driving mode and then switch a driving mode of the vehicle from the first driving mode to the second driving mode;
set the vehicle control device, the second traveling line so that a position of the occupant of the vehicle passes through the center in a road width direction of traveling lane.
Bailey teaches:
switch a traveling line of the vehicle from a first traveling line on which the vehicle travels in the first driving mode to a second traveling line on which the vehicle travels in the second driving mode and then switch a driving mode of the vehicle from the first driving mode to the second driving mode;
See Bailey [0005], where Bailey discloses a hybrid lane, separate from an AV lane, where vehicles operating in semi-autonomous or manual modes can travel.
See Bailey [0020], where Bailey discloses that an AV operating under the fully-autonomous mode has a designated AV lane on the route.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mimura and Ueda to incorporate a first traveling line for a first driving mode and a second traveling line for a second driving mode, as taught in Bailey, to “enable more efficient processing for operating the AV and provides more roadway options for routing the AV” (see Bailey [0054]).
Ueda teaches:
set the vehicle control device, the second traveling line so that a position of the occupant of the vehicle passes through the center in a road width direction of traveling lane.
See Ueda [0054], where Ueda discloses that the position of the driver is positioned as close to the middle of the target lane along the lane width direction as possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mimura and Bailey to incorporate positioning the occupant to pass through the center in a road width direction of a traveling line, as taught in Ueda, “to ensure a minimum required space or distance between the own vehicle and the front passenger seat side lane line (or lane demarcation)” (see Ueda [0054]).

Response to Arguments
Applicant’s arguments, see Page 7 of Applicant’s Remarks, filed on January 28, 2021, with respect to the objection to the term “passenger gate” as recited in the specification on Page 19 Line 20, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662